TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00021-CV
NO. 03-08-00150-CV


Monica Ramirez, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF MCCULLOCH COUNTY, 198TH JUDICIAL DISTRICT
NO. 2007019, HONORABLE ROB HOFMANN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 
		In these accelerated appeals, appellant Monica Ramirez appeals the district court's
order terminating her parental rights to her minor child R.R.  See Tex. Fam. Code Ann. § 161.001
(West Supp. 2008). (1)  On September 11, 2008, this Court issued an opinion abating these appeals
and remanding them to the trial court for further proceedings.  See Ramirez v. Texas Dep't of Family
& Protective Servs., Nos. 03-08-00021-CV, 03-08-00150-CV (Tex. App.--Austin Sept. 11, 2008),
available at http://www.3rdcoa.courts.state.tx.us/opinions/htmlopinion.asp?OpinionId=17309 and
http://www.3rdcoa.courts.state.tx.us/opinions/htmlopinion.asp?OpinionId=17310.  Upon remand,
the parties entered into a settlement agreement, and they have now filed an agreed motion asking
this Court to reverse the trial court's judgment and remand these appeals based on the prior record. 
See Tex. R. App. P. 42.1(a)(2).  Having reviewed the record, we grant the parties' motion, reverse
the trial court's judgment, and remand these appeals to the trial court for a new trial.

 
						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Waldrop and Henson
Reversed and Remanded
Filed:   October 7, 2008
1.   In Cause No. 03-08-00021-CV, Ramirez appeals the order terminating her parental rights
and, in Cause No. 03-08-00150-CV, she appeals the trial court's finding that her appeal is frivolous.